Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 22 June 1798
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


          
            my dear sister
            Philadelphia June 22 1798
          
          I received last week your very excellent Letter whatever you write is always precious to me. No one better knows how to touch every feeling of the humane Heart. I can allow for your long silence, tho I

wish it were not imposed upon you, by your numerous cares; and unavoidable avocations. the anxiety which you feel for the Health of a Beloved child, whom I pray God to restore to Health, and preserve to you, is I well know more exhausting to the spirits, and wearisome to the Body—than labour— my Heart sympathizes with you. what ever scenes you may be call’d to pass through, may you be sustaind and supported by that Being in whom we trust, satisfied that however greivious his dispensations, they are wise and just, and we will strive to adore the Hand that “strikes our comforts dead.”
          I am anxious to hear frequently tho it be only by a few lines. cousin Betsy must write to her Sister
          Our Country my dear sister is in Jeopardy I see no prospect of remaining at Peace— I hope if the sword must be drawn, that we shall have union amongst ourselves— Mr Gerrys remaining in France embarresses our Government. I believe he acts from the purest motives, and have not the Least fear that his integrity will be brought into Question, but his judgment in Staying was wrong, very wrong.
          Mr Marshal whose arrival you will have learnt, says that the directory have been deceived with respect to the People of this Country. not from any regard to our Rights and Liberties would they have restraind their Hands but from Interest. as they want our trade, they would have acted a different part, but swolen with Pride at their victories, imperious haughty, and vindictive, they hold us in too much contempt to retraet from a single demand which they have made, or receed a single step. the pomp expence and parade which the directory assume and exact, is much greater than that, of any Crownd Head—and more oppressive to the people ten fold than the Court of Verssails ever was.
          This is there Republick, this there Liberty and Equality! a military despotism— the New Members are all of the Party call’d Terrorist—. What has America to expect, but to weild her own Arms and prepare to defend herself—
          The President you may easily Suppose has a very arduous task, nor is it probable that it will be lighter he has had an accumulation of Buisness in replying to the numerous addresses which have kept him at his pen three Hours in a day, upon an average for 5 or 6 weeks past. he has more than 30 at this moment unanswerd. tho a gratefull and pleasing employment as it assures him of the approbation confidence and satisfaction of the people in his conduct and administration, it has been a weight of Buisness added to 6 hours more which is every day devoted to other investigations, and

attentions which the publick calls for— he is really worn down. I never saw him so thin. Yet his Spirits are good, and his courage fortitude unshaken— he frequently breaths out a sigh for the purer air of Braintree, and the tranquil shades of Quincy It has become oppressively Hot, and this Evening is to be my last drawing Room for the season. You were misinformd. the President was not insulted on the Fast-day it was in the state House Gardens the Mobility met, and there they had their contest which terminated by sending half a dozen to Prison. there had been some incendary Letters, and some threats, which allarmd the Citizens and put them on their Gaurd. the light Horse were held in readiness and turnd out. they placed a Gaurd before our door where some hundreds of citizens assembled, but not for assault, but protection. I was not allarmd, but at Eleven went to Bed and slept quite easy, when the whole city appeard quiet, tho I believe few went into their Beds—
          I know not my dear sister when I Shall be at Quincy. my Boys will suffer for want of summer cloathing. I inclose to you 20 dollors, relying upon you to have what is necessary made for them. I see no charge for washing in your Bill. I insist that you receive pay for it
          I hear Mrs Allen is in a decline. it may only be a change of Life. she should be bled— alass what Changes since I left Quincy not quite Nine Months? I number with the dead, the Aged, the Friends and Companions of my own standing [. . .] as well as youth and childhood. the Change of circumstances too, which has involved those I loved, and esteemed most tenderly in distress and difficultys, is not the least painfull reflection I have upon the vissitudes of human Life—
          How often do those Words occur to me, “this Lifes a dream, an empty show.” tell cousin Betsy I will write to her soon. you can scarcly believe how much writing I have to do—
          I hope mr Blodget deliverd my Letter to you and the Books for the Children. I had a Letter from mrs smith this week she was well. Caroline better. she longs to see her children I have this moment received a Letter from William, your son— may he as he promisses, live to be a comfert to you— my kind Love to my dear B Q s— tell her to keep up her spirits. to cousin Betsy my abbe William & John the affection / of their and your
          
            A Adams.
          
        